Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 29, 2015.




                                         In The

                        Fourteenth Court of Appeals

                                   NO. 14-15-00706-CV

   IN RE PINNACLE HEALTH FACILITIES XV, LP D/B/A/ WOODRIDGE
              NURSING AND REHABILITATION, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  55th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2015-11057

                            MEMORANDUM OPINION

        On August 20, 2015, relator Pinnacle Health Facilities XV, LP D/B/A/
Woodridge Nursing and Rehabilitation filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. On
October 23, 2015, relator filed a motion to dismiss its petition for writ of mandamus as
moot.

        Accordingly, we dismiss relator’s petition for writ of mandamus.

                                                   PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.